United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-21136
                          Conference Calendar



REGGIE L. McCOY,

                                      Plaintiff-Appellant,

versus

CARL CASTERLINE, Warden; NEIL ADLER, Warden; BOBBY C. TYLER,
Associate Warden; GRONDOLSKI, Associate Warden, STAFF MEMBERS
NAMES UNKNOWN,
                                   Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-03-CV-4439
                          --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Reggie L. McCoy, federal prisoner # 11732-018, appeals from

the district court’s dismissal of his civil rights action as

malicious.     McCoy asserts that this court should address the

merits of his claims.     McCoy has also filed a motion in this

court requesting equitable relief from alleged prison

overcrowding and other conditions of confinement.     This motion is

DENIED.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-21136
                                -2-

     McCoy does not contend that the district court erred in

determining that the present civil rights lawsuit was duplicative

of his previous lawsuit and dismissing the action because it was

malicious.   McCoy has failed to brief a dispositive issue for

appeal and has therefore abandoned that issue.   See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   McCoy’s appeal is without arguable merit and is therefore

dismissed as frivolous.   Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).

     McCoy is cautioned that the district court’s dismissal of

his complaint and the dismissal of this appeal both count as

“strikes” under 28 U.S.C. § 1915(g).   See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).   McCoy is also advised that if

he accumulates three strikes, he will be barred from proceeding

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).   McCoy is advised to review any pending pleadings or

appeals to ensure that they do not raise any frivolous claims.

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.